Name: Council Decision (CFSP) 2016/2040 of 21 November 2016 amending Decision 2010/279/CFSP on the European Union Police Mission in Afghanistan (EUPOL AFGHANISTAN), providing for its liquidation
 Type: Decision
 Subject Matter: European construction;  Asia and Oceania;  cooperation policy
 Date Published: 2016-11-22

 22.11.2016 EN Official Journal of the European Union L 314/20 COUNCIL DECISION (CFSP) 2016/2040 of 21 November 2016 amending Decision 2010/279/CFSP on the European Union Police Mission in Afghanistan (EUPOL AFGHANISTAN), providing for its liquidation THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty on European Union and in particular Article 28, Article 42(4) and Article 43(2) thereof, Having regard to the proposal from the High Representative of the Union for Foreign Affairs and Security Policy, Whereas: (1) On 18 May 2010, the Council adopted Decision 2010/279/CFSP (1) on the European Union Police Mission in Afghanistan (EUPOL AFGHANISTAN). (2) On 17 December 2014, the Council adopted Decision 2014/922/CFSP (2) amending and extending Decision 2010/279/CFSP until 31 December 2016 and providing for a financial reference amount for the period from 1 January 2015 to 31 December 2015. (3) On 14 December 2015, the Council adopted Decision (CFSP) 2015/2336 (3) providing for a financial reference amount for the period from 1 January 2016 to 31 December 2016. (4) The Council, in its conclusions on Afghanistan on 12 May 2016, confirmed that while the EU remains committed to supporting civilian policing in Afghanistan thereafter, EUPOL AFGHANISTAN will reach its completion in 2016. (5) EUPOL AFGHANISTAN's operational phase will consequently end on 31 December 2016. Its liquidation phase will start on 1 January 2017. The liquidation phase will require a Liquidation Team in Afghanistan. (6) Decision 2010/279/CFSP should therefore be amended accordingly and a financial reference amount for the period from 1 January to 31 December 2017 should be provided, HAS ADOPTED THIS DECISION: Article 1 Decision 2010/279/CFSP is amended as follows: (1) Article 1 is replaced by the following: Article 1 Mission 1. The European Union police Mission in Afghanistan ( EUPOL AFGHANISTAN  or the Mission ), established by Joint Action 2007/369/CFSP, shall be extended from 31 May 2010 until 15 September 2017. 2. Until 31 December 2016, EUPOL AFGHANISTAN shall operate in accordance with the objectives set out in Article 2 and carry out the tasks as set out in Article 3. 3. As from 1 January 2017, EUPOL AFGHANISTAN shall carry out the liquidation of the Mission. (2) Article 7 paragraph 1 is replaced by the following: 1. Until 31 December 2016, the numbers and competence of EUPOL AFGHANISTAN staff shall be consistent with the objectives set out in Article 2, the tasks set out in Article 3 and the structure of the Mission set out in Article 4. As from 1 January 2017, the numbers and competence of EUPOL AFGHANISTAN staff shall be consistent with the aim to achieve the Mission's liquidation in a swift and orderly manner. (3) Article 13(1) last subparagraph is replaced by the following: The financial reference amount intended to cover the expenditure related to EUPOL AFGHANISTAN for the period from 1 January 2017 to 15 September 2017 shall be EUR 11 600 000. (4) Article 17 is replaced by the following: Article 17 Entry into force and duration This Decision shall enter into force on the date of its adoption. It shall apply from 31 May 2010 until 15 September 2017. Article 2 This Decision shall enter into force on the date of its adoption. Done at Brussels, 21 November 2016. For the Council The President P. PLAVÃ AN (1) Council Decision 2010/279/CFSP 18 May 2010 on the European Union Police Mission in Afghanistan, (EUPOL AFGHANISTAN (OJ L 123, 19.5.2010, p. 4). (2) Council Decision 2014/922/CFSP of 17 December 2014 amending and extending Decision 2010/279/CFSP on the European Union Police Mission in Afghanistan (EUPOL AFGHANISTAN) (OJ L 363, 18.12.2014, p. 152). (3) Council Decision (CFSP) 2015/2336 of 14 December 2015 amending Decision 2010/279/CFSP on the European Union Police Mission in Afghanistan (EUPOL AFGHANISTAN) (OJ L 329, 15.12.2015, p. 16).